Matter of Sgueglia v Kelly (2015 NY Slip Op 08927)





Matter of Sgueglia v Kelly


2015 NY Slip Op 08927


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Friedman, J.P., Renwick, Saxe, Kapnick, JJ.


16294 101407/13

[*1] In re Stephen T. Sgueglia, Petitioner-Appellant,
v Raymond Kelly, etc., Respondent-Respondent.


The Law Offices of John S. Chambers, New York (John S. Chambers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Susan Paulson of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered July 25, 2014, denying the petition seeking, among other things, to compel respondent Police Commissioner to grant petitioner permission to travel outside of New York City with his licensed handgun, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent's current rules regarding a handgun premises license, which, as pertinent here, permits premises licensees with hunting authorizations to take their handguns outside of New York City for hunting purposes, but precludes other premises licensees from transporting their handguns outside of the City (see 38 RCNY 5-23[a]), is rational and not arbitrary or capricious (see Matter of Sanchez v Kelly, 34 AD3d 252 [1st Dept 2006], lv denied 8 NY3d 805 [2007]; Matter of Murad v City of New York, 12 AD3d 193 [1st Dept 2004], lv denied 4 NY3d 708 [2005]; de Illy v Kelly, 6 AD3d 217, 218 [1st Dept 2004]). Nor do the challenged rules violate petitioner's equal protection rights, as the rules are rationally related to legitimate interests of the New York City Police Department, including public safety and crime prevention (see D'Amico v Crosson, 93 NY2d 29, 31-32 [1999]; see also Murad, 12 AD3d at 194).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK